DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see pgs. 9-10 section V, with respect to claims 16 and 19 has been fully considered and are persuasive.  The claim objection of claims 16 and 19 has been withdrawn. 
Applicant’s arguments, see pg. 10 section VI, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections under 35 U.S.C. § 112(a) of claims 1-20 has been withdrawn. 
Applicant's arguments filed 8/18/2020 have been fully considered but they are not persuasive.
In response to applicant's argument, on pg. 12 last section, that the references fail to show certain features of applicant’s invention (“MSG 7…corresponds to a complete In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicant’s argument, on pg. 13 that “According to paragraph [0088] of Chen…MSG4 of FIG. 5 is a message requesting a terminal to transmit UE ID part 2. It is not the “setup message for RRC connection establishment” in the claimed aspect”, Applicant is pointing to a section of Chen that the Examiner’s rejection did not rely upon to reject claims 1 and 6. Furthermore, Applicant’s own specification states that the claimed “setup message for RRC connection establishment” could be a RRC Connection Setup message such as one shown in fig. 1H or described in ¶ 352 of the published specification. As stated in Chen’s ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message.
Applicant's arguments, on pg. 13 that “MSG5 is a message for transmitting a terminal’s UE ID part 2. It is not the “complete message for confirming the RRC connection establishment” in the claimed aspects”, fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Given the broadest reasonable interpretation of “a complete message for confirming the RRC connection establishment”, Chen’s MSG 5, which as described in ¶ 45 of Chen may be an RRC connection setup complete message, correspond to the claimed “complete message”. Furthermore, Applicant’s own 
In response to Applicant’s arguments, on pg. 14 that “Paragraph [0106]…the paragraph does not disclose in which case the UE ID part 2 is transmitted”, Applicant is pointing to a section of Chen that the Examiner’s rejection did not rely upon to reject claims 1 and 6’s claimed aspect of “in case that the setup message is received as a response to the terminal transmitting a request message”. As shown in the previous office action, several paragraphs of Chen, which may or may not be in the same embodiments, teaches a case where UE ID part 2 is transmitted. More specifically, Chen teaches transmitting, to the base station, in case that the setup message is received as a response to the terminal transmitting a request message for requesting the RRC connection establishment, a complete message for confirming the RRC connection establishment, wherein the complete message includes a part of the 5G identifier (fig. 3, at 310, UE 31 transmitting to BS 33 MSG 5 in response to MSG 4 which is based on UE 31 transmitting MSG 3 and MSG 5 carrying UE ID part 2; ¶ 34, a Message 3 (MSG 3) (e.g., an RRC connection request message); ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE, and the Message 5 (MSG 5) may be an RRC connection setup complete message sent to the BS; ¶ 35, The 5G -S-TMSI may be a UE ID). Furthermore, the previous office action provided a motivation for combining one or more embodiments of Chen together.
Applicant’s arguments, on pg. 14 that “Paragraph [0106]…the paragraph does not disclose…in which case the complete UE ID is transmitted”, with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not 
Applicant’s arguments, on pg. 14 last two paragraphs, with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely solely on the Chen reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to Applicant’s arguments, on pg. 15 first two paragraphs, for at least the reason(s) above and the rejection shown below for claims 1 and 6, claims 1 and 6 are rejected.
In response to Applicant’s arguments, in section VIII, for at least the reason(s) above and the rejection shown below for claims 2-5 and 7-10, claims 2-5 and 7-10 are rejected

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 9/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 1, 4, 6, 9, 11, 14, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2019/0350002 to Chen et al (hereinafter Chen) and in further view of US PGPub 2019/0335523 to Wu.


receiving, from a base station, a setup message for radio resource control (RRC) connection establishment (fig. 3, shows UE 31 receiving from BS 33 MSG 4 in response to MSG 3 (RRC Connection Request); ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE; ¶ 38, an RRC connection setup message may also be referred to as an RRC setup message); 
obtaining a 5G identifier of the terminal, which has been assigned before receiving the setup message (¶ 49, a UE may segment the UE ID into two parts: a UE ID part 1…the UE may transmit the UE ID part 1 in a first message; fig. 3, shows UE 31 transmission MSG 3 (RRC Connection Request) to BS 33 carrying UE ID part 1 and MSG 3 being sent/received before receiving/transmitting MSG 4; ¶ 35, The 5G -S-TMSI may be a UE ID. Although not explicitly stated, since there is segmenting a defined/ assigned UE ID/5G-S-TMSI of the UE into at least UE ID part 1, which is transmitted by the UE in MSG 3 before receiving/transmitting MSG 4, the UE must obtain the defined/ assigned UE ID/5G-S-TMSI before transmitting the MSG 3, which is before receiving/transmitting MSG 4); 
transmitting, to the base station, in case that the setup message is received as a response to the terminal transmitting a request message for requesting the RRC connection establishment, a complete message for confirming the RRC connection establishment, wherein the complete message includes a part of the 5G identifier (fig. 3, at 310, UE 31 transmitting to BS 33 MSG 5 in response to MSG 4 which is based on UE 31 transmitting MSG 3 and MSG 5 carrying UE ID part 2; ¶ 34, a Message 3 (MSG 3) (e.g., an RRC connection request message); ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE, and the Message 5 (MSG 
and transmitting, to the base station, in case that the setup message is received, the complete message for confirming the RRC connection establishment, wherein the complete message includes the 5G identifier (fig. 3, at 310, UE 31 transmitting to BS 33 MSG 5 in response to MSG 4 and MSG 5 carrying UE ID part 2; ¶ 106, In some other implementations, the UE ID part 2 may be the complete UE ID information bits; ¶ 35, The 5G -S-TMSI may be a UE ID).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s teachings with Chen’s other embodiment(s). The motivation is providing an improved mechanism for transmitting identification information of a UE (Chen ¶ 5). 
Although Chen teaches the base station and the setup message is received and the terminal transmitting the request message for requesting the RRC connection establishment and the complete message for confirming the RRC connection establishment, wherein the complete message includes the 5G identifier, Chen does not explicitly disclose transmitting, to the base station, in case that the setup message is received not as a response to the terminal transmitting the request message for requesting the RRC connection establishment, the complete message for confirming the RRC connection establishment, wherein the complete message includes the 5G identifier.
Wu in the same or similar field of endeavor teaches transmitting, to a base station, in case that a setup message is received not as a response to a terminal transmitting a request message for requesting a RRC connection establishment, a complete message (fig. 4, shows UE 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s teachings with Wu’s above teachings. The motivation is solving the issue in verifying whether the UE is a valid UE according to UE identity of the UE (Wu ¶ 3-4). Known work in one field of endeavor (Wu prior art) may prompt variations of it for use in either the same field or a different one (Chen prior art) based on design incentives (solving the issue in verifying whether the UE is a valid UE according to UE identity of the UE) or other market forces if the variations are predictable to one or ordinary skill in the art.


transmitting, to a terminal, a setup message for radio resource control (RRC) connection establishment (fig. 3, shows UE 31 receiving from BS 33 MSG 4 in response to MSG 3 (RRC Connection Request); ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE; ¶ 38, an RRC connection setup message may also be referred to as an RRC setup message); 
receiving, from the terminal, in case that the setup message is transmitted as a response to the base station receiving a request message for requesting the RRC connection establishment, a complete message for confirming the RRC connection establishment, wherein the complete message includes a part of a 5G identifier (fig. 3, at 310, UE 31 transmitting to BS 33 MSG 5 in response to MSG 4 which is based on BS 33 receiving MSG 3 and MSG 5 carrying UE ID part 2; ¶ 34, a Message 3 (MSG 3) (e.g., an RRC connection request message); ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE, and the Message 5 (MSG 5) may be an RRC connection setup complete message sent to the BS; ¶ 35, The 5G -S-TMSI may be a UE ID) and 
the 5G identifier has been assigned to the terminal before transmitting the setup message (¶ 49, a UE may segment the UE ID into two parts: a UE ID part 1…the UE may transmit the UE ID part 1 in a first message; fig. 3, shows UE 31 transmission MSG 3 (RRC Connection Request) to BS 33 carrying UE ID part 1 and MSG 3 being sent/received before receiving/transmitting MSG 4; ¶ 35, The 5G -S-TMSI may be a UE ID. Although not explicitly stated, since there is segmenting a defined/ assigned UE ID/5G-S-TMSI of the UE into at least UE ID part 1, which is transmitted by the UE in MSG 3 before receiving/transmitting MSG 4, 
and receiving, from the terminal, in case that the setup message is transmitted, the complete message for confirming the RRC connection establishment, wherein the complete message includes the 5G identifier (fig. 3, at 310, UE 31 transmitting to BS 33 MSG 5 in response to MSG 4 and MSG 5 carrying UE ID part 2; ¶ 106, In some other implementations, the UE ID part 2 may be the complete UE ID information bits; ¶ 35, The 5G -S-TMSI may be a UE ID).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s teachings with Chen’s other embodiment(s). The motivation is providing an improved mechanism for transmitting identification information of a UE (Chen ¶ 5). 
Although Chen teaches the terminal, the setup message is transmitted and the base station receiving the request message for requesting the RRC connection establishment and the complete message for confirming the RRC connection establishment, wherein the complete message includes the 5G identifier, Chen does not explicitly disclose receiving, from the terminal, in case that the setup message is transmitted not as a response to the base station receiving the request message for requesting the RRC connection establishment, the complete message for confirming the RRC connection establishment, wherein the complete message includes the 5G identifier.
Wu in the same or similar field of endeavor teaches receiving, from a terminal, in case that a setup message is transmitted not as a response to a base station receiving a request message for requesting a RRC connection establishment, a complete message (fig. 4, shows UE transmitting to network a RRCSetupComplete message in response to RRCSetup message being 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s teachings with Wu’s above teachings. The motivation is solving the issue in verifying whether the UE is a valid UE according to UE identity of the UE (Wu ¶ 3-4). Known work in one field of endeavor (Wu prior art) may prompt variations of it for use in either the same field or a different one (Chen prior art) based on design incentives (solving the issue in verifying whether the UE is a valid UE according to UE identity of the UE) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 11, Chen teaches a terminal in a wireless communication system (fig. 3, UE 31), the terminal comprising: 

obtain a 5G identifier of the terminal, which has been assigned before receiving the setup message (¶ 49, a UE may segment the UE ID into two parts: a UE ID part 1…the UE may transmit the UE ID part 1 in a first message; fig. 3, shows UE 31 transmission MSG 3 (RRC Connection Request) to BS 33 carrying UE ID part 1 and MSG 3 being sent/received before receiving/transmitting MSG 4; ¶ 35, The 5G -S-TMSI may be a UE ID. Although not explicitly stated, since there is segmenting a defined/ assigned UE ID/5G-S-TMSI of the UE into at least UE ID part 1, which is transmitted by the UE in MSG 3 before receiving/transmitting MSG 4, the UE must obtain the defined/ assigned UE ID/5G-S-TMSI before transmitting the MSG 3, which is before receiving/transmitting MSG 4), 
to transmit, to the base station, in case that the setup message is received as a response to the terminal transmitting a request message for requesting the RRC connection establishment, a complete message for confirming the RRC connection establishment, wherein the complete message includes a part of the 5G identifier (fig. 3, at 310, UE 31 transmitting to BS 33 MSG 5 in response to MSG 4 which is based on UE 31 transmitting MSG 3 and MSG 5 carrying UE ID part 2; ¶ 34, a Message 3 (MSG 3) (e.g., an RRC connection request message); ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE, and the Message 5 (MSG 5) may be an RRC connection setup complete message sent to the BS; ¶ 35, The 5G -S-TMSI may be a UE ID), 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s teachings with Chen’s other embodiment(s). The motivation is providing an improved mechanism for transmitting identification information of a UE (Chen ¶ 5). 
Although Chen teaches the terminal and the base station and the setup message is received and the terminal transmitting the request message for requesting the RRC connection establishment and the complete message for confirming the RRC connection establishment, wherein the complete message includes the 5G identifier and the above processes of the terminal, Chen does not explicitly disclose the terminal comprising a transceiver; and a controller configured to: control the transceiver to receive, from a base station, a setup message for radio resource control (RRC) connection establishment, obtain a 5G identifier of the terminal, which has been assigned before receiving the setup message, control the transceiver to transmit, to the base station, in case that the setup message is received as a response to the terminal transmitting a request message for requesting the RRC connection establishment, a complete message for confirming the RRC connection establishment, wherein the complete message includes a part of the 5G identifier, and control the transceiver to transmit, to the base station, in case that the setup message is received not as a response to the terminal transmitting the request message for 
Wu in the same or similar field of endeavor teaches a terminal comprising: a transceiver; and a controller configured to: control the transceiver to receive from a base station, perform an operation of the terminal, control the transceiver to transmit to the base station (fig. 2 and ¶ 15 and 63; ¶ 14, communication device may be a UE; ¶ 13, The network includes a radio access network (RAN)…The RAN includes at least one base station (BS)), and control the transceiver to transmit, to the base station, in case that a setup message is received not as a response to the terminal transmitting a request message for requesting a RRC connection establishment, a complete message (fig. 2 and ¶ 15 and 63; fig. 4, shows UE transmitting to network a RRCSetupComplete message in response to RRCSetup message being received, by the UE and from the network, which is not based on UE transmitting a RRC connection request but a RRCReestablishmentRequest instead; ¶ 13, The network includes a radio access network (RAN)…The RAN includes at least one base station (BS)). By modifying Chen’s teachings of the terminal and the base station and the setup message is received and the terminal transmitting the request message for requesting the RRC connection establishment and the complete message for confirming the RRC connection establishment, wherein the complete message includes the 5G identifier and the above processes of the terminal with Wu’s teachings of a terminal comprising: a transceiver; and a controller configured to: control the transceiver to receive from a base station, perform an operation of the terminal, control the transceiver to transmit to the base station, and control the transceiver to transmit, to the base station, in case that a setup message is received not as a response to the terminal transmitting a request message for requesting a RRC connection establishment, a complete message, the modification results in the terminal 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s teachings with Wu’s above teachings. The motivation is solving the issue in verifying whether the UE is a valid UE according to UE identity of the UE (Wu ¶ 3-4). Known work in one field of endeavor (Wu prior art) may prompt variations of it for use in either the same field or a different one (Chen prior art) based on design incentives (solving the issue in verifying whether the UE is a valid UE according to UE identity of the UE) or other market forces if the variations are predictable to one or ordinary skill in the art.

Regarding claim 14, the combination teaches the terminal of claim 11, 
wherein the controller is further configured to: control the transceiver to transmit, to the base station, the request message for requesting the RRC connection establishment, wherein the 
and control the transceiver to receive, from the base station, the setup message for the RRC connection establishment as a response to the request message (Wu fig. 2 and ¶ 15 and 63; Chen fig. 3, at 308, UE 31 receiving from BS 33 MSG 4 in response to MSG 3; ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE), 
wherein the part of the 5G identifier included in the complete message is second part of the 5G identifier (Chen fig. 3, MSG 5 carrying UE ID part 2; ¶ 35, The 5G -S-TMSI may be a UE ID; ¶ 45, Message 5 (MSG 5) may be an RRC connection setup complete message sent to the BS), 
and wherein the first part of the 5G identifier is predetermined number of rightmost bits of the 5G identifier and the second part of the 5G identifier is remaining bits of the 5G identifier (Chen fig. 3, UE ID part 1 and UE ID part 2 in MSG 5; Wu ¶ 53, the first part of the 5G-S-TMSI (e.g., X) includes M most significant bits of the 5G-S-TMSI, and the second part of the 5G-S-TMSI includes N least significant bits, wherein X, M and N are positive integers and M+N.gtoreq.X. For example, X=48, M=40 and N=8). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Chen’s other embodiment(s). The motivation is providing an improved mechanism for transmitting identification information of a UE (Chen ¶ 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Wu’s teachings of the controller is 

Regarding claim 16, Chen teaches a base station in a wireless communication system (fig. 3, BS 33), the base station comprising: 
to transmit, to a terminal, a setup message for radio resource control (RRC) connection establishment (fig. 3, shows UE 31 receiving from BS 33 MSG 4 in response to MSG 3 (RRC Connection Request); ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE; ¶ 38, an RRC connection setup message may also be referred to as an RRC setup message), 
to receive, from the terminal, in case that the setup message is transmitted as a response to the base station receiving a request message for requesting the RRC connection establishment, a complete message for confirming the RRC connection establishment, wherein the complete message includes a part of a 5G identifier (fig. 3, at 310, UE 31 transmitting to BS 33 MSG 5 in response to MSG 4 which is based on BS 33 receiving MSG 3 and MSG 5 carrying UE ID part 2; ¶ 34, a Message 3 (MSG 3) (e.g., an RRC connection request message); ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE, and the Message 5 (MSG 5) may be an RRC connection setup complete message sent to the BS; ¶ 35, The 5G -S-TMSI may be a UE ID)

and to receive, from the terminal, in case that the setup message is transmitted, the complete message for confirming the RRC connection establishment, wherein the complete message includes the 5G identifier (fig. 3, at 310, UE 31 transmitting to BS 33 MSG 5 in response to MSG 4 and MSG 5 carrying UE ID part 2; ¶ 106, In some other implementations, the UE ID part 2 may be the complete UE ID information bits; ¶ 35, The 5G -S-TMSI may be a UE ID). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s teachings with Chen’s other embodiment(s). The motivation is providing an improved mechanism for transmitting identification information of a UE (Chen ¶ 5).
Although Chen teaches the base station and the terminal and the setup message is transmitted and the base station receiving the request message for requesting the RRC connection establishment and the complete message for confirming the RRC connection establishment, wherein the complete message includes the 5G identifier, Chen does not explicitly 
Wu in the same or similar field of endeavor teaches a base station comprising: a transceiver; and a controller configured to: control the transceiver to transmit to a terminal, control the transceiver to receive from the terminal, and control the transceiver to receive, from the terminal (fig. 2 and ¶ 15 and 63; ¶ 14, communication device may be a UE; ¶ 13, The network includes a radio access network (RAN)…The RAN includes at least one base station (BS)), in case that a setup message is transmitted not as a response to the base station receiving a request message for requesting a RRC connection establishment, a complete message (fig. 4, shows UE transmitting to network a RRCSetupComplete message in response to RRCSetup message being received, by the UE and from the network, which is not based on UE transmitting a RRC connection request but a RRCReestablishmentRequest instead; ¶ 13, RAN includes at least one base station (BS)). By modifying Chen’s teachings of the base station and the terminal and the setup message is transmitted and the base station receiving the request message for requesting the RRC connection establishment and the complete message for confirming the RRC 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen’s teachings with Wu’s above teachings. The motivation is solving the issue in verifying whether the UE is a valid UE according to UE identity of the UE (Wu ¶ 3-4). Known work in one field of endeavor (Wu prior art) may prompt variations of it for use in either the same field or a different one (Chen prior art) based on design incentives (solving the issue in verifying whether the UE is a valid UE according to UE identity 

Regarding claim 19, the combination teaches the base station of claim 16, 
wherein the controller is further configured to: control the transceiver to receive, from the terminal, the request message for requesting the RRC connection establishment, wherein the request message includes a first part of the 5G identifier (Wu fig. 2 and ¶ 15 and 63; Chen fig. 3, at 306, UE 31 transmitting to BS 33 MSG 3 (RRC Connection Request) carrying UE ID part 1; ¶ 35, The 5G -S-TMSI may be a UE ID), 
and control the transceiver to transmit, to the terminal, the setup message for the RRC connection establishment as a response to the request message (Wu fig. 2 and ¶ 15 and 63; Chen fig. 3, at 308, UE 31 receiving from BS 33 MSG 4 in response to MSG 3; ¶ 45, the Message 4 (MSG 4) may be an RRC connection setup message sent to the UE), 
wherein the part of the 5G identifier included in the complete message is a second part of the 5G identifier (Chen fig. 3, MSG 5 carrying UE ID part 2; ¶ 35, The 5G -S-TMSI may be a UE ID; ¶ 45, Message 5 (MSG 5) may be an RRC connection setup complete message sent to the BS), 
and wherein the first part of the 5G identifier is a predetermined number of rightmost bits of the 5G identifier and the second part of the 5G identifier is remaining bits of the 5G identifier (Chen fig. 3, UE ID part 1 and UE ID part 2 in MSG 5; Wu ¶ 53, the first part of the 5G-S-TMSI (e.g., X) includes M most significant bits of the 5G-S-TMSI, and the second part of the 5G-S-TMSI includes N least significant bits, wherein X, M and N are positive integers and M+N.gtoreq.X. For example, X=48, M=40 and N=8). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Wu’s teachings of the controller is further configured to: control the transceiver to receive and control the transceiver to transmit and wherein a first part of a 5G identifier is a predetermined number of rightmost bits of the 5G identifier and a second part of the 5G identifier is remaining bits of the 5G identifier. The motivation is solving the issue in verifying whether the UE is a valid UE according to UE identity of the UE (Wu ¶ 3-4).

	Regarding claims 4 and 9, claims 4 and 9 recite similar limitations of claims 14 and 19, respectively and are thus rejected under similar rationale.

Claim(s) 2-3, 7-8, 12-13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Wu and in further view of US PGPub 2019/0306764 to da Silva et al (hereinafter Silva).

Regarding claim 12, the combination teaches the terminal of claim 11, wherein the controller is further configured to: control the transceiver to transmit, to the base station, a resume request message for requesting a resumption of a suspended RRC connection (Wu fig. 2 and ¶ 15 and 63; Chen ¶ 39, UE 11 may transmit an RRC resume request message (e.g., or an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Chen’s other embodiment(s). The motivation is providing an improved mechanism for transmitting identification information of a UE (Chen ¶ 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Wu’s teachings of the controller is further configured to: control the transceiver to transmit and control the transceiver to receive. The motivation is solving the issue in verifying whether the UE is a valid UE according to UE identity of the UE (Wu ¶ 3-4).
Although the combination teaches control the transceiver to receive, from the base station, the setup message and the resume request message, the combination does not explicitly disclose control the transceiver to receive, from the base station, the setup message as a response to the resume request message.
Silva in the same or similar field of endeavor teaches receive a setup message as a response to a resume request message (¶ 354, UE may be able to receive an RRCReject or RRCSetup in response to RRCConnectionResumeRequest). By modifying the combination’s teachings of control the transceiver to receive, from the base station, the setup message and the resume request message with Silva’s teachings of receive a setup message as a response to a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Silva’s above teachings. The motivation is avoiding unnecessary action for the user equipment in the resume procedure in the 5G generation radio (Silva ¶ 2). Known work in one field of endeavor (Silva prior art) may prompt variations of it for use in either the same field or a different one (Chen prior art) based on design incentives (avoiding unnecessary action for the user equipment in the resume procedure in the 5G generation radio) or other market forces if the variations are predictable to one or ordinary skill in the art.
 
Regarding claim 13, the combination teaches the terminal of claim 12, wherein the resume request message includes an inactive state radio network temporary identifier (I-RNTI) or a part of the I-RNTI (Chen ¶ 37, the RRC connection resume request message may include an Inactive-Radio Network Temporary Identifier (I -RNTI)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Chen’s other embodiment(s). The motivation is providing an improved mechanism for transmitting identification information of a UE (Chen ¶ 5).

Regarding claim 17, the combination teaches the base station of claim 16, wherein the controller is further configured to: control the transceiver to receive, from the terminal, a resume request message for requesting a resumption of a suspended RRC connection (Wu fig. 2 and ¶ 15 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Chen’s other embodiment(s). The motivation is providing an improved mechanism for transmitting identification information of a UE (Chen ¶ 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Wu’s teachings of the controller is further configured to: control the transceiver to receive and control the transceiver to transmit. The motivation is solving the issue in verifying whether the UE is a valid UE according to UE identity of the UE (Wu ¶ 3-4).
Although the combination teaches control the transceiver to transmit, to the terminal, the setup message and the resume request message, the combination does not explicitly disclose control the transceiver to transmit, to the terminal, the setup message as a response to the resume request message.
Silva in the same or similar field of endeavor teaches transmit a setup message as a response to a resume request message (¶ 354, UE may be able to receive an RRCReject or RRCSetup in response to RRCConnectionResumeRequest). By modifying the combination’s teachings of control the transceiver to transmit, to the terminal, the setup message and the resume request message with Silva’s teachings of transmit a setup message as a response to a resume 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Silva’s above teachings. The motivation is avoiding unnecessary action for the user equipment in the resume procedure in the 5G generation radio (Silva ¶ 2). Known work in one field of endeavor (Silva prior art) may prompt variations of it for use in either the same field or a different one (Chen prior art) based on design incentives (avoiding unnecessary action for the user equipment in the resume procedure in the 5G generation radio) or other market forces if the variations are predictable to one or ordinary skill in the art.

	Regarding claim 18, claim 18 recite similar limitations of claim 13 and is thus rejected under similar rationale.

	Regarding claims 2-3 and 7-8, claims 2-3 and 7-8 recite similar limitations of claims 12-13 and 17-18, respectively and are thus rejected under similar rationale.

Claim(s) 5, 10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Wu and in further view of 3GPP TS 23.003 V15.3.0 (hereinafter 3GPP) and in further view of US PGPub 2018/0227871 to Singh et al (hereinafter Singh).

Regarding claim 15, the combination teaches the terminal of claim 11.

3GPP in the same or similar field of endeavor teaches a 5G identifier is included in a 5G globally unique temporary identifier (5G- GUTI) (section 2.10.1, <5G-GUTI> = <GUAMI><5G-TMSI>, where <GUAMI> = <MCC><MNC><AMF Identifier> and <AMF Identifier> = <AMF Region ID><AMF Set ID><AMF Pointer>; section 2.11, The 5G-S-TMSI is the shortened form of the 5G-GUTI to enable more efficient radio signalling procedures…The 5G-S-TMSI shall be constructed from the AMF Set ID, the AMF Pointer and the 5G-TMSI: <5G-S-TMSI> = <AMF Set ID><AMF Pointer><5G-TMSI>. In view of section 2.10.1 which discloses 5G-GUTI is made up <MCC><MNC><AMF Region ID><AMF Set ID><AFM Pointer><5G-TMSI> and in view of section 2.11 which discloses 5G-S-TMSI is made up of <AMF Set ID><AMF Pointer><5G-TMSI>, 5G-GUTI is shortened to <MCC><MNC><AMF Region ID><5G-S-TMSI> and this shows that 5G-S-TMSI is included in 5G-GUTI).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with 3GPP’s above teachings. The motivation is enabling a more efficient radio signaling procedure (3GPP section 2.11). Known work in one field of endeavor (3GPP prior art) may prompt variations of it for use in either the same field or a different one (Chen prior art) based on design incentives (enabling a more efficient radio signaling procedure) or other market forces if the variations are predictable to one or ordinary skill in the art.

Singh in the same or similar field of endeavor teaches the 5G-GUTI has been assigned upon a successful registration of the terminal (¶ 38, UE 101 transmits a registration request; ¶ 39, aforesaid registration request may further include…a temporary user ID (e.g., a 5G-globally unique temporary ID (5G-GUTI)); ¶ 51, the UE 101 may transmit the registration complete message back to the initial AMF 104 so as to confirm that one temporary user ID (e.g., 5G-GUTI) has been assigned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination with Singh’s above teachings. The motivation is selecting the most appropriate network slice for the user equipment to match a required service type and a working state of the user equipment (Singh ¶ 4). Known work in one field of endeavor (Singh prior art) may prompt variations of it for use in either the same field or a different one (Chen prior art) based on design incentives (selecting the most appropriate network slice for the user equipment to match a required service type and a working state of the user equipment) or other market forces if the variations are predictable to one or ordinary skill in the art.

	Regarding claims 5, 10 and 20, claims 5, 10 and 20 recite similar limitations of claim 15 and are thus rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PGPub 2020/0374924 to Liu et al. discloses a terminal sends a MSG3 message and as a response the terminal receives a MSG4 message and as a response the terminal sends a MSG5 message and where MSG3 carries 40 bits of 5G-S-TMSI and MSG5 carries 8 bits of the 5G-S-TMSI;
US PGPub 2020/0359260 to Gao et al. discloses a RRC Connection Setup Complete message includes 8 MSB of 5G-S-TMSI or the entire 5G-S-TMSI and a wireless communication device transmits 40 LSB of 5G-S-TMSI via an RRC Connection Request message.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER P CHAU/Primary Examiner, Art Unit 2476